Dismissed and Memorandum Opinion filed June 3, 2004








Dismissed and Memorandum Opinion filed June 3, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00492-CR
____________
 
JACKIE SUE
BOWENS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
208th District Court
Harris County,
Texas
Trial Court Cause No. 964,024
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to theft.  In accordance with the terms of a plea
bargain agreement with the State, on March 10, 2004, the trial court sentenced
appellant to confinement for seven months in a state jail facility.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 3, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).